—Appeal from order, Supreme Court, New York County (Barbara Kapnick, J.), entered June 1, 2001, which denied plaintiffs motion to renew or reargue an order, same court (Franklin Weissberg, J.), entered December 21, 2000, upon the parties’ motions for summary judgment, declaring that certain cooperative apartments are subject to rent control and will remain so until vacancies occur therein, unanimously dismissed, without costs.
The appeal must be dismissed since orders denying reargument are not appealable (see, Cross v Cross, 112 AD2d 62, 64). Although the motion was denominated by plaintiff as one “to renew and/or reargue,” it was one only to reargue, since no new facts were alleged (see, CPLR 2221 [e] [2]), and only an error of law urged in the retroactive application of RPTL 489 (7) *143(b) (2) (see, CPLR 2221 [d] [2]). In any event, in view of Matter of Bleecker St. Mgt. Co. v New York State Div. of Hous. & Community Renewal (284 AD2d 174, lv denied 97 NY2d 606), decided by this Court after the denial of plaintiffs motion to reargue, plaintiffs appellate claims lack merit. Concur—Tom, J.P., Andrias, Saxe, Ellerin and Wallach, JJ.